Citation Nr: 1205457	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for chronic back disorder to include injury residuals.

2.  Entitlement to service connection for a chronic pulmonary disorder to include lung nodules, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in December 2010, at which time it was remanded for further development to include a VA examination to address the etiology of the claimed back disorder.  Such an examination was conducted in February 2011, which as detailed below the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998), with respect to the claimed back disorder.

The issue pertaining to service connection for a chronic pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a chronic back disorder that was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

Service connection is not warranted for a chronic back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2007, which is clearly prior to the April 2008 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was also provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the September 2010 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated any outstanding evidence that relates the etiology of his claimed back disorder to his active service.  In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned September 2010 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover,  the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2010 Board hearing.  

The Board further notes that the Veteran was accorded a VA medical examination in February 2011 which included an opinion that addressed the etiology of his back disorder.  The examination was adequate as it was based on a review of the history, a physical examination and as an opinion was provided that was supported by rationale.  No competent medical evidence is of record which specifically refutes the findings of the VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that the examination is adequate for resolution of this case.  The Board's remand also asked the RO to contact the Veteran and request that he provide information as to all post-service treatment of the claimed back injury.  The Veteran was contacted by way of a letter dated in January 2011.  He submitted additional medical records in response.  In light of the above, there has been substantial compliance with the Board's remand instructions.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's claim of service connection for a back disorder.

The Veteran asserts that he sustained chronic back injury residuals secondary to a hatch falling on his back.

A determination as to the etiology of the claimed back disability involves complex medical issues which require competent medical evidence to resolve.  For example, while the Veteran is competent, as a lay person, to describe back injuries and back pain, the lumbar spine is internal and the issue of whether a chronic disability, such as the diagnosed degenerative disc disease, has developed requires specific medical testing and expertise.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no indication of any back problems in the Veteran's service treatment records.  In fact, his spine was clinically evaluated as normal on his June 1968 release from active duty examination.  Moreover, the first competent medical evidence of a claimed back disability is not until years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates the etiology of the Veteran's current back disorder to his active service.  Rather, the February 2011 VA examination included a competent medical opinion that it was less likely than not that the current disability was due to military service.  The examiner supported his opinion with stated rationale that was based upon and consistent with the Veteran's documented medical history.  Specifically, the examiner noted that there was no evidence of any severe back trauma when he was in the military, there was no evidence of any hospitalizations or treatment for his back injury and the Veteran stated that the back injury did not start hurting severely until the past 10 to 15 years.  The examiner reported that if the back injury was caused by his military service, he would have had back pain upon discharge from the military and he would have had constant or intermittent back pain throughout the ensuring decades which was not the case.   

During the hearing, the Veteran testified that a hatch came down and whacked his back while in service.  He saw a corpsman at the time, who touched him in the area of the injury, told him to touch his toes and then provided medication.  He did not seek further treatment while in service.  He indicated that he did not seek treatment until approximately five or six years after service.  He had several problems at that time and sought help.  

The Board notes that while the Veteran reports that he experienced an injury in service, and his statement is considered competent, credible and probative in that regard, a chronic disability was not noted in service.  At the time of separation, his spine was assessed as normal.  Moreover, the Veteran signed a statement indicating that he was "informed of and understood the provisions of BuMed Instruction 6120.6."  The Veteran did not report continuity of symptomatology after service but rather that he had several problems five or six years after service for which he sought treatment.  In addition, it is noted that he did not report any problems with his back at the time of separation and his back was assessed as normal upon contemporaneous examination.  In sum, while the Veteran experienced an injury in service and has a current back disability, the preponderance of the evidence is against finding that the current disability is related to service.  The VA examiner's opinion is highly probative evidence against the claim.  Moreover, the Veteran is not competent to provide an etiological opinion and continuity of symptomatology is not shown.  

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic back disorder to include injury residuals is denied.


REMAND

Regarding the pulmonary disorder claim, the Board acknowledges that a September 2007 private medical statement noted that the Veteran had a history of a pulmonary nodule, and that, apparently, his history dated back to military service when he was exposed to asbestos, which was probably the primary reason for his current disability.  However, in March 2008, a VA examiner found that there was no evidence for pulmonary asbestosis at that time; and that there was no functional impairment from asbestos exposure.  At that time an obstructive defect was shown upon pulmonary function testing.  Similarly, the April 2009 addendum opinion concluded that the Veteran's lung nodule was not related to in-service asbestos exposure.  It was noted that lung nodules could be due to a multitude of causes including neoplastic inflammatory causes, congenital causes and other miscellaneous causes.  Further, it was stated that asbestos was not a known cause of pulmonary nodules.  An August 2010 private medical record indicated that the Veteran was suffering from COPD and pulmonary interstitial lung disease more likely than not caused by exposure to asbestos in service.  On remand, the Board requested that the Veteran obtain and submit additional records from the physician including the pulmonary function test results mentioned by the physician.  The pulmonary function tests were submitted on remand and indicated the results showed obstructive airways disease.  The additional evidence received does not illuminate the rationale behind the physician's conclusion that the Veteran has interstitial lung disease.  Accordingly, another examination is necessary in order to resolve the claim.  

On remand, the Veteran should be requested to submit or identify any additional medical evidence that is relevant to his claim.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit or identify any additional medical evidence that is relevant to his claim.  Provided that any necessary release forms are completed and submitted by the Veteran, attempt to obtain any identified records that are not already of record.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA respiratory examination to determine the current nature and likely etiology of any current respiratory disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any respiratory disability, including chronic obstructive pulmonary disease and any other disorder found upon examination, had its onset during service, or resulted because of any injury or disease that was incurred as a result of service, including but not limited to any possible asbestos exposure.  The examiner's attention is directed to the August 2010 medical record of M. Patel, M.D., which indicates the Veteran has pulmonary interstitial lung disease.  The basis for that diagnosis is unclear.  The examiner should indicate in the examination report whether the Veteran has interstitial lung disease and if so whether it is at least as likely as not related to service, including claimed asbestos exposure therein.  If interstitial lung disease is not found, the examiner should reconcile that determination with the diagnosis made by Dr. Patel.

3.  Then, after undertaking any other development action deemed warranted, readjudicate the Veteran's claim for entitlement to service connection for a chronic pulmonary disorder to include lung nodules claimed as the result of asbestos exposure.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative MUST be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


